Citation Nr: 0922367	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Debt Management Center in Fort Snelling, Minnesota


THE ISSUES

1.  Whether there was a timely request for waiver of recovery 
on an overpayment of nonservice-connected pension benefits.

2.  Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits, to include to the 
question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 determination by the Department of Veterans 
Affairs (VA), Fort Snelling, Minnesota, Committee on Waivers 
and Compromises (Committee) which denied waiver of 
overpayment based on the concept that the appellant did not 
file his request for a waiver in a timely manner.  The 
appellant subsequently testified before the undersigned via a 
videoconference hearing in May 2009.  A transcript of that 
hearing was prepared and has been included in the claims 
folder for review.  

(It is noted that the decision appealed has been handled by 
the VA office located at Fort Snelling, Minnesota; additional 
items have been added to the file by the appellant's 
servicing Regional Office (RO) which is located in St. Louis, 
Missouri.)

As a result of the Board's action in the Decision portion of 
this Decision/Remand, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In September 2002, the appellant was awarded a 
nonservice-connected pension, effective March 2002.

2.  The appellant notified the RO in 2004 that he had been 
awarded Social Security Administration (SSA) benefits and 
that he had been given a lump sum payment of benefits that 
covered the years 2002 and 2003.  
3.  In August 2004, the RO provided the appellant notice of 
his indebtedness, based upon his receipt of SSA benefits, and 
that it was proposing to reduce the appellant's VA benefits.  

4.  In September 2004, the appellant sent to the RO a request 
for a waiver of overpayment.  

5.  The Debt Management Center sent a letter to the appellant 
in November 2004 that a debt/overpayment had been created.  


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of 
nonservice-connected pension benefits was filed by the 
appellant.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b), 20.305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159(b) (2008).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2008).

Notwithstanding the requirements of the VCAA, the Board 
observes that the provisions of Chapter 53 of Title 38 of the 
United States Code govern claims for waiver of recovery of a 
debt owed to VA.  This statute contains its own specific 
notice and duty to assist provisions.  The provisions of the 
VCAA, 38 U.S.C.A. §5100 et seq. (West 2002 & Supp. 2008), are 
relevant to a different chapter of Title 38, and do not apply 
to this appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002) (the duties specified in the VCAA are not applicable 
to requests for a waiver of overpayment).  Nevertheless, in 
light of the favorable decision as to the question of whether 
the appellant filed a timely waiver of recovery of 
overpayment, any deficiency as to VA's duty to notify is 
deemed nonprejudicial.

The appellant has appealed to the Board asking that the 
decision issued by the Ft. Snelling Debt Management Center 
(DMC) be overturned.  The DMC denied the appellant's request 
for a waiver; the reason for the denial was that the 
appellant failed to provide his request for a waiver in a 
timely manner.  He has claimed that he sent two waiver 
requests to the DMC and that both were timely.  

The record reveals that the appellant was awarded a 
nonservice-connected pension in September 2002.  Upon 
granting of that award, the RO notified the appellant by 
letter.  In that letter, the RO informed the appellant that 
he needed to inform the RO if his income changed in any way 
including the receipt of Social Security Administration (SSA) 
benefits.  

In the fall of 2003, the SSA awarded the appellant benefits.  
The award was sent in the form of a lump sum payment and it 
was for the years 2002 and 2003.  The appellant subsequently 
notified the RO of the lump sum payment.  

In August 2004, the RO provided the appellant with a notice 
that an overpayment had been as a result of his receiving SSA 
benefits.  He was informed that his claims file would be 
reviewed to consider the amount of the debt.  After receiving 
that letter, the appellant sent a letter to the RO in 
September 2004 asking that a waiver be granted for the 
overpayment that had been created as a result of his receipt 
of SSA benefits.  The RO informed the appellant that the 
request for a waiver was premature because the amount of the 
overpayment had not been calculated/created.  It is noted 
that the RO did not however state that an overpayment had not 
occurred; it was simply that the amount of the overpayment 
had not been calculated.  

The DMC then informed the appellant, in a letter dated 
November 28, 2004, that an overpayment in the amount of 
$20,664.00 (US dollars) had been created.  The letter sent 
from the DMC stated that the appellant could dispute the debt 
and he could request a waiver.  The appellant was notified 
that the waiver needed to be received by the DMC within 180 
days of the date of the notification letter, which was 
November 28, 2004.  The appellant subsequently responded with 
a request for a waiver that was received on June 6, 2005.  

Upon receiving the waiver request, the DMC denied the 
appellant's request stating that the appellant's request for 
a waiver was untimely.  The appellant was notified of this 
and he then appealed to the Board for review.  

It is noted that since the appellant appealed to the Board, 
the St. Louis RO has reviewed the claims folder.  The RO, in 
an electronic note dated August 29, 2005, determined that the 
appellant's September 2004 request for a waiver was a proper 
waiver request and was timely.  The RO further conceded that 
while the amount of the overpayment had not been calculated 
until November 2004, the fact remains that the appellant was 
notified of an overpayment in August 2004.  

As reported, the DMC has denied the appellant's request for a 
waiver because the application for waiver was not filed 
within 180 days of notification as required by 38 U.S.C. 
5302(a) and 38 C.F.R. 1.963(b).  Under the applicable 
criteria, a request for waiver of an indebtedness under this 
section shall only be considered:  (1) if it is made within 
two years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by the VA to the debtor, 
or (2) except as otherwise provided herein, if it is made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates to the Chairperson 
of the Committee on Waivers and Compromises that, as a result 
of an error by either the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b) (2008).  See also 38 U.S.C.A. § 5302(a) 
(West 2002).

In this matter, there are two matters which should be 
addressed prior to determining whether the appellant's 
application for a waiver was timely.  The first is making a 
determination as to whether the appellant actually received 
notification of the overpayment.  The second must be whether 
the appellant was incorrectly informed of the amount of time 
he had to request a waiver.

The appellant has not disputed the fact that he received 
notification of the overpayment.  The record reveals that he 
received notification of the August 2004 due process letter 
that stated that there was an overpayment and he received the 
November 2004 that informed him of the amount of the 
overpayment.  If he had not received the information, then he 
would not have known that he needed to send a waiver request.  
Yet he sent two waiver requests; ergo, he received 
notification of the overpayment.  

Additionally, the record also reveals that the appellant was 
notified that he had 180 days to respond to the November 2004 
letter that told him of the amount of the overpayment and 
that he could pay the full amount or request a waiver of 
overpayment.  The appellant and his representative have 
admitted through their submissions to the VA and via the 
appellant's testimony before the Board that they knew of this 
time requirement. 

On review of the record and resolving all doubt in his favor, 
the Board finds that the appellant's September 2004 waiver 
request was timely.  Nowhere within the four corners of 38 
C.F.R. 1.963(b) does it state that the appellant had to be 
informed of the amount of the indebtedness.  38 C.F.R. 
1.963(b) only states that a waiver must be received within 
180 days of receiving notice of indebtedness.  The August 
2004 letter to appellant informed him that there had been an 
overpayment, which essentially provided him notice of 
indebtedness.  The appellant then filed a timely request for 
waiver.  Indeed, while the amount of the doubt was unknown 
and uncalculated at the time he filed his waiver, the fact 
remains that the appellant clearly expressed his intent to 
seek waiver of the overpayment and he did so in a timely 
manner.  


ORDER

A timely request for waiver of recovery on an overpayment of 
pension benefits has not been submitted, and the appellant's 
claim is granted.  


REMAND

Having decided that the appellant has submitted a timely 
waiver request, the claim must be returned to the DMC/RO/AMC 
so that a determination can be made as to validity of the 
debt and whether a waiver of overpayment should be granted.  
That is, further appellate review by the Board with regard to 
the appellant's waiver claim must be deferred pending formal 
adjudication of his challenge to the validity of the debt.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); VAOPGCPREC 
6-98 (July 24, 1998) (holding that when a appellant 
challenges the validity of the debt and seeks waiver of the 
debt, the [RO] must first fully review the debt's validity 
and, if the office believes the debt to be valid, prepare a 
written decision fully justifying the validity of the debt 
before referring the waiver request to the Committee on 
Waivers and Compromises). 

Accordingly, the case is REMANDED for the following actions:

1.  The DMC/RO/AMC should provide the 
appellant the opportunity to furnish a 
complete financial status report listing 
all monthly income, monthly expenses, and 
assets (to include bank account 
information), for the calendar years of 
2002 through the current time.   He 
should be permitted to submit supporting 
documentation, such as a copy of his tax 
returns or other financial information, 
if he so desires.  He may also complete 
an income eligibility verification report 
(EVR) for the years 2002 forward.  Any 
received documents should be included in 
the claims folder for future review.

2.  Once the above information has been 
received, the DMC/RO/AMC should perform a 
paid and due audit for 2002 through the 
current time.  Such an audit should 
account for all reported changes in 
income and dependency status, including 
any adjustments for income exclusions.  A 
copy of the audit should be sent to the 
appellant and he should be given an 
appropriate time to respond.  After this 
action has been accomplished, the 
appropriate authority at the DMC/RO/AMC 
should adjudicate the issue of whether 
the nonservice-connected disability 
pension overpayment was properly created.  

3.  If the overpayment was properly 
created, then the Committee on Waiver of 
Indebtedness should review the updated 
financial information and adjudicate the 
appellant's request for a waiver of 
recovery of overpayments with express 
consideration of the provisions of 38 
C.F.R. §§ 1.962, 1.963, 1.963(a), and 
1.965(a) (2008), and each element of the 
of equity and good conscience standard. 

4.  After adjudication of the claim for a 
waiver of the recovery of the debt by the 
Committee, if the decision remains 
adverse to the appellant, he and his 
representative should be issued a 
supplemental statement of the case and be 
given an opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


